Citation Nr: 1034137	
Decision Date: 09/10/10    Archive Date: 09/21/10

DOCKET NO.  08-05 427 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for residuals of a left arm 
injury.

2.  Entitlement to service connection for a migraine headache 
disorder claimed as secondary to surgery for a left arm injury.


ATTORNEY FOR THE BOARD

T.S. Willie, Associate Counsel


INTRODUCTION

The appellant had service from October 1996 to December 2004.  He 
also reports an unverified period of Reserve/National Guard 
service.

This matter comes before the Board of Veterans' Appeals (Board) 
from a September 2007 rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Waco, Texas.

This case was remanded by the Board in June 2009 for further 
development.  


FINDINGS OF FACT

1.  Residuals of a left arm injury were not manifest in service 
and are not otherwise attributable to service.  

2.  A migraine headache disorder was not manifest in service and 
is not otherwise attributable to service nor is it due to a 
service connected disease or injury.  

3.  Periods of active duty for training (ACDUTRA) and inactive 
duty for training (INACDUTRA) with the Army Reserve and/or 
National Guard have not been verified. 


CONCLUSIONS OF LAW

1.  Residuals of a left arm injury was not incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2010).

2.  A migraine headache disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2010). 

3.  A migraine headache disorder is not proximately due to or the 
result of a service connected disease or injury.  38 C.F.R. § 
3.310 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and the 
pertinent implementing regulation, codified at 38 C.F.R. § 3.159 
(2009), provide that VA will assist a claimant in obtaining 
evidence necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating the 
claim.  As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

The Board also notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that the plain language of 
38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" that, 
or "immediately after," VA receives a complete or substantially 
complete application for VA-administered benefits.  Pelegrini v. 
Prinicpi, 18 Vet. App. 112, 119 (2004).  The timing requirement 
enunciated in Pelegrini applies equally to the initial 
disability-rating and effective-date elements of a service 
connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The record reflects that the originating agency provided the 
appellant with the notice required under VCAA by letters in May 
2007 and July 2009.  The Board notes that the May 2007 letter 
informed the appellant of the evidence and information needed to 
substantiate his claims and of his and VA's respective duties in 
obtaining evidence.  It also included notice as to how VA assigns 
an effective date and a disability rating in the event that 
service connection is established.  As such, VA duty to notify 
has been satisfied.  

VA must also make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claim for the 
benefits sought, unless no reasonable possibility exists that 
such assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  In 
connection with the current appeal, available service and private 
treatment records have been obtained.  
The Board notes that some of the appellant's service treatment 
records have been deemed missing.  The United States Court of 
Appeals for Veterans Claims (Court) has held that in cases where 
records once in the hands of the government are lost, the Board 
has a heightened obligation to explain its findings and 
conclusions and to consider carefully the benefit-of-the- doubt 
rule where applicable.  See O'Hare v. Derwinski, 1 Vet. App. 365, 
367 (1991).  However, the Board notes that the service treatment 
records deemed missing are not relevant to the current issues on 
appeal as the appellant does not allege that his injuries were 
sustained during this period of service.

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence necessary 
to substantiate the claim.  The evidence of record provides 
sufficient information to adequately evaluate the claim, and the 
Board is not aware of the existence of any additional relevant 
evidence which has not been obtained.  No further assistance to 
the Appellant with the development of evidence is required. 38 
U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).  Accordingly, the 
Board will address the merits of the claim. 

Legal Criteria 

Veterans are entitled to compensation for benefits if they 
develop a disability "resulting from personal injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty." 38 U.S.C. §§ 1110 (wartime service), 1131 (peacetime 
service).  To establish a right to compensation for a present 
disability, a veteran must show: "(1) the existence of a present 
disability; (2) in-service incurrence or aggravation of a disease 
or injury; and (3) a causal relationship between the present 
disability and the disease or injury incurred or aggravated 
during service"- the so-called "nexus" requirement.  Shedden v. 
Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Holton v. 
Shinseki, 557 F.3d 1362 (2009).

For the showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the disease 
entity and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  Continuity of 
symptomatology after discharge is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately questioned. 
38 C.F.R. § 3.303(b).

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d) (2009).

Secondary service connection shall be awarded when a disability 
"is proximately due to or the result of a service- connected 
disease or injury." 38 C.F.R. § 3.310(a) (2009).

Effective October 10, 2006, VA amended 38 C.F.R. § 3.310 the 
regulation concerning secondary service connection.  The revised 
regulation provides that any increase in severity of a 
nonservice-connected disease or injury that is proximately due to 
or the result of a service-connected disease or injury, and not 
due to the natural progress of the nonservice-connected disease, 
will be service connected. However, VA will not concede that a 
nonservice- connected disease or injury was aggravated by a 
service- connected disease or injury unless the baseline level of 
severity of the nonservice-connected disease or injury is 
established by medical evidence created before the onset of 
aggravation or by the earliest medical evidence created at any 
time between the onset of aggravation and the receipt of medical 
evidence establishing the current level of severity of the 
nonservice- connected disease or injury.  The rating activity 
will determine the baseline and current levels of severity under 
the Schedule for Rating Disabilities (38 CFR part 4) and 
determine the extent of aggravation by deducting the baseline 
level of severity, as well as any increase in severity due to the 
natural progress of the disease, from the current level.  The 
Board notes that since the appellant's claim for service 
connection was filed in May 2007 the current version of 38 C.F.R. 
§ 3.310 is applicable to the claims.

"Active military service" is defined by VA law and regulations.

Active military, naval, or air service includes active duty, any 
period of ACDUTRA during which the individual concerned was 
disabled from a disease or injury incurred in the line of duty.  
See 38 U.S.C.A. § 101(21), (24); 38 C.F.R. § 3.6(a). Active 
military, naval, or air service also includes any period of 
inactive duty training INACDUTRA during which the individual 
concerned was disabled from an injury incurred in the line of 
duty or from an acute myocardial infarction, a cardiac arrest, or 
a cerebrovascular accident which occurred during such training.  
Id. 

National Guard service generally includes periods of ACDUTRA 
and/or INACDUTRA.  ACDUTRA includes full-time duty with the Army 
National Guard of any State under sections 316, 502, 503, 504, or 
505 of title 32, or the prior corresponding provisions of law. 
See 38 U.S.C.A. § 101(22)(C); 38 C.F.R. § 3.6(c). INACDUTRA 
includes service with the Army National Guard of any State (other 
than full-time duty) under section 316, 502, 503, 504, or 505 of 
title 32, or the prior corresponding provisions of law. 38 
U.S.C.A. § 101(23)(C); 38 C.F.R. § 3.6(d).

The fact that a claimant has established status as a "Veteran" 
for purposes of other periods of service (e.g., the Veteran's 
period of active duty) does not obviate the need to establish 
that the claimant is also a "Veteran" for purposes of the period 
of ACDUTRA or INACDUTRA where the claim for benefits is premised 
on that periods of ACDUTRA OR INACDUTRA.  See Mercado-Martinez v. 
West, 11 Vet. App. 415, 419 (1998).

The Board notes that the appellant has not asserted that his 
disability is the result of combat.  As such, the provisions of 
38 U.S.C.A. § 1154 (West 2002) are not for application.





Analysis

Service from October 1996 to December 2004

The appellant has appealed the denial of service connection for 
residuals of a left arm injury and service connection for a 
migraine headache disorder claimed as secondary to surgery for a 
left arm injury.  After review of the evidence, the Board finds 
against the claims.  

The appellant's DD 214 indicates that he served on active duty 
from October 1996 to December 2004.  

In May 2005, the appellant was seen in emergency for complaints 
of a ground level fall, injury to left elbow.  It was noted that 
he was playing with his family and apparently tried to jump a 
tennis net on a tennis court and slipped and fell onto his left 
elbow.  It was noted that he had obvious injury, pain and 
deformity of his left elbow and that he was bought to the 
emergency room.  There was an indication of dislocation.  
Reduction of the dislocated left elbow was shown by examination.  
In July 2005 the appellant presented to the emergency room with 
complaints of left elbow pain.  He stated that he had been unable 
to bend it since an injury in May 2005.  It was noted that the 
appellant was there on May 17, 2005 with a posterior dislocation 
of his elbow that was reduced and splinted.  He denied any recent 
injuries or falls.  An impression was given of chronic left elbow 
dislocation-reduced.  In August 2005, the appellant reported 
injuring his left elbow while playing basketball in May 2005.  
The appellant had left elbow ligament reconstruction in September 
2005.  In April 2007, the appellant reported left arm pain since 
2005.  He also complained of recurrent frontal headaches.  

Based on the evidence of record, the Board finds against the 
appellant's claims for service connection for residuals of a left 
arm injury and a migraine headache disorder claimed as secondary 
to surgery for a left arm injury for the period of service from 
October 1996 to December 2004.  In this regard, the evidence 
shows that the appellant separated from active duty in December 
2004.  However, his left arm injury occurred post active duty in 
May 2005.  The Board notes that such is confirmed by the medical 
records.  Furthermore, the appellant does not assert that his 
left arm injury was incurred during his period of active duty 
that ended in December 2004.  In fact, his statements indicate 
that the injury was sustained during his service with the 
National Guard and/or reserves thereafter.  As such, the Board 
finds that service connection for residuals of a left arm injury 
is not warranted as it has been shown that the appellant's left 
arm disability was not sustained during this period of service.  
Furthermore, service connection for a migraine headache disorder 
claimed as secondary to surgery for a left arm injury is also not 
warranted.  In this regard, the Board notes that the appellant 
has maintained and the evidence shows that his left arm injury 
was not sustained during this period of service.  Therefore, his 
claim for migraine headaches lacks legal entitlement as he is not 
service-connected for any disability.  

Post December 2004 

The appellant alleges that he sustained a left arm injury in May 
2005.  Personnel records show that the appellant enlisted in the 
U.S. Army Reserve in December 2004 for a three year duration.  It 
is shown that in December 2005 the appellant was discharged under 
"other than honorable" conditions.  In his October 2007 notice 
of disagreement, he reported that he had an injury to his left 
arm while on reserve duty.  However, in his February 2008 formal 
appeal he stated that he was enlisted in the Army National Guard 
at the time of his injury.  He indicates that he had surgery at 
the VA hospital for his left arm and that his migraines started 
right after his arm surgery.  

In light of the evidence presented, the Board finds that service 
connection is not warranted.  In this regard, we find that 
periods of ACDUTRA and/or INACDUTRA with the Army Reserve and/or 
National Guard have not been verified.  The Board notes that the 
appellant has asserted having reserve and National Guard service.  
However, a search for National Guard records rendered negative 
results.  The evidence shows that the appellant enlisted in the 
U.S. Army Reserve but it appears that he was discharged without 
any indication of duty performed.  At best, the evidence shows 
that the appellant had a potential reserve obligation for three 
years.  However, such does not establish that there was actual 
duty performed.  There is no proof of actual duty in the record.  

VA requested that the appellant submit additional documents to 
support his claim to include alternative sources of proof.  The 
Board notes that the appellant was informed that additional 
evidence was needed from him and that he should submit copies of 
all records in his possession to include contracts, pay records, 
orders to report, etc.  No evidence has been received in this 
regard.  We find it incomprehensible that someone who alleges 
recent duty would be unable to produce records (i.e.  orders, 
income tax records, pay stubs, etc) reflecting actual duty or 
anything that would establish an indicia of duty.  

To the extent that the appellant believes that he had active 
service with National Guard and/or reserve during this period of 
time, he is legally mistaken.  As noted above, active service is 
defined above active military, naval, or air service includes 
active duty, any period of ACDUTRA during which the individual 
concerned was disabled from a disease or injury incurred in the 
line of duty.  See 38 U.S.C.A. § 101(21), (24); 38 C.F.R. § 
3.6(a).  Active military, naval, or air service also includes any 
period of inactive duty training INACDUTRA during which the 
individual concerned was disabled from an injury incurred in the 
line of duty or from an acute myocardial infarction, a cardiac 
arrest, or a cerebrovascular accident which occurred during such 
training.  Id.  Although the appellant asserts that he was 
injured while on duty with the National Guard and/or reserve, we 
are left with the unmistakable conclusion that there is no 
recognized service since his active service from October 1996 to 
December 2004.  Specifically, there is no showing of any duty 
after December 2004 whether active duty, ACDUTRA or INACDUTRA.  

In the absence of recognized service, there is no valid claim.










ORDER

Service connection for residuals of a left arm injury is denied.  

Service connection for a migraine headache disorder claimed as 
secondary to surgery for a left arm injury is denied.  


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


